Citation Nr: 0433091	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953 and from September 1955 to November 1972.  He 
died in October 2002; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2004, a hearing before the undersigned Veterans Law 
Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.

During the August 2004 hearing, the appellant's 
representative raised the issue of entitlement to accrued 
benefits based upon clear and unmistakable error in an April 
1973 rating decision.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  One 
of the appellant's primary contentions, as articulated during 
the August 2004 hearing before the Board, is that the 
veteran's death is related to his exposure to Agent Orange 
during his service in Vietnam.

A review of the record reflects that the veteran died at 
Southern Maryland Hospital in October 2002.  The official 
death certificate states that the cause of the veteran's 
death was massive gastrointestinal bleeding, due to 
thrombocytopenia, due to multiple myeloma, due to end stage 
renal disease.  Atrial fibrillation and history of colon 
carcinoma were listed as other significant conditional 
contributing to death.  At the time of the veteran's death, 
service connection was in effect for osteoarthritis of the 
lumbar spine, evaluated as noncompensable.

The Board finds that further development of the record is 
required to comply with VA's duty to assist the appellant in 
the development of the facts pertinent to this claim.  
Specifically, the RO should obtain the veteran's service 
personnel records in order to fully ascertain the dates of 
the veteran's service in the Republic of Vietnam, if any.  

Furthermore, the appellant and her representative have 
indicated that the veteran was treated for multiple myeloma 
by Dr. Kai-Yiu Yeung and at Southern Maryland Hospital, 
Malcolm Grove Hospital at Andrews Air Force Base from 
November 2001 until his death.  No attempt has been made to 
associate these medical records with the claims file.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the National  
Records Personnel Center and obtain the  
veteran's service personnel records.

2.  The RO should undertake appropriate 
development to obtain the terminal 
hospital records from Southern Maryland 
Hospital, dated in September and October 
2002; treatment records from Dr. Kai-Yiu 
Yeung dated from November 2001 to October 
2002; and treatment records from Malcolm 
Grove Hospital at Andrews Air Force Base 
dated from November 2001 to October 2002.  
If the appellant identifies any 
outstanding evidence supportive of her 
claim, the RO should undertake 
appropriate development to obtain that 
evidence as well.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, the RO should so inform 
the appellant and her representative, and 
request them to provide a copy of such 
records.

4.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

5.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




